It seems to me that the second "question involved" should have been answered in the affirmative. At least, the defendant should have been permitted to show that nothing that his wife had said to him in any way implicated the deceased with the trouble between the defendant and his wife, but concerned a different man entirely. The theory the defense was trying to establish was that he had not been looking for the deceased for the purpose of killing him or to have any altercation with him; that they had always been on very friendly terms; that he was merely trying to find where his wife was, and that the altercation he had just had with her that evening did not concern the deceased at all, and that he therefore had no motive for raising any trouble with the deceased, much less for killing him. This testimony would have tended to rebut the implication of the State's evidence that he, the defendant, was jealous of the deceased and was looking for him with the intent to kill him, and would have tended to support the defendant's contention that he shot in self-defense. *Page 62